—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Satterfield, J.), dated June 9, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly tripped and fell on a yellow plastic band on the ground outside the defendant’s store. After the defendant established its prima facie entitlement to judgment as a matter of law by demonstrating that it neither created the condition which caused the accident, nor had actual or constructive notice thereof (see, Gordon v American Museum of Natural History, 67 NY2d 836; Russo v Eveco Dev. Corp., 256 AD2d 566), the plaintiff failed to raise a triable issue of fact (see, Moorman v Huntington Hosp., 262 AD2d 290; Ginsberg v Waldbaum, Inc., 228 AD2d 410; Morales v Foodways, Inc., 186 AD2d 407). Therefore, the Supreme Court properly granted the defendant’s motion for summary judgment. Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.